Citation Nr: 1209729	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for anaphylactic reaction/anaphylaxis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977 and from July 1978 to April 1995.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

The issues of entitlement to service connection for anaphylactic reaction/anaphylaxis, a right hip disorder, a right knee disorder, and sciatica are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  An August 1995 rating decision denied the Veteran's claims of entitlement to service connection for anaphylactic reaction/anaphylaxis, a right hip disorder, and a right knee disorder.

2.  Evidence associated with the claims file since the August 1995 rating decision was not of record at the time of the August 1995 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for anaphylactic reaction/anaphylaxis.

3.  Evidence associated with the claims file since the August 1995 rating decision was not of record at the time of the August 1995 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right hip disorder.

4.  Evidence associated with the claims file since the August 1995 rating decision was not of record at the time of the August 1995 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for anaphylactic reaction/anaphylaxis is new and material, and therefore, the claim is reopened. 38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right hip disorder is new and material, and therefore, the claim is reopened. 38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee is new and material, and therefore, the claim is reopened. 38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for anaphylaxis, a right hip disorder, and a right knee disorder, as will be discussed fully below, the Board finds that new and material evidence has been submitted sufficient to reopen each of the relevant claims.  Therefore, a full discussion of whether VA has met its duty to notify and assist the Veteran is not needed, as no prejudice can flow to the Veteran from any error with regard to this appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

An unappealed rating decision in August 1995 denied the Veteran's claims of entitlement to service connection for anaphylaxis, a right hip disorder, and a right knee disorder.  The Veteran's claims were denied on the basis that although he received in-service treatment for anaphylactic reaction, right hip bursitis, and a right knee disorder, there were no permanent residuals or chronic disabilities subject to service connection shown by subsequent service treatment records or demonstrated by post-service evidence.  The relevant evidence of record at the time of the August 1995 rating decision consisted of the Veteran's service treatment records, service personnel records, and the report of a June 1995 VA examination.  The Veteran did not file a notice of disagreement with respect any of these claims within the applicable time period following the August 1995 rating decision.  Therefore, the August 1995 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011). 

In August 2007, claims to reopen the issues of entitlement to service connection for anaphylaxis, a right hip disorder, and a right knee disorder were received.  The relevant evidence of record received since the August 1995 rating decision includes the report of a May 2007 VA spine and feet examination, as well as VA treatment records dated from March 2006 to February 2008.  In addition, the Veteran has submitted written statements indicating that he was prescribed an anaphylactic kit and Benadryl and given a medical identification tag from June 1986 until his separation from service in April 1985 due to his anaphylaxis.  He further indicated that he still has a high sensitivity to mosquito and fly bites, and makes every effort to avoid being stung by bees and bitten by ants.  With respect to his right hip and right knee, he indicated that he has pain in these areas since his separation from service.  

 The Board notes that all of these records are "new" in that they were not of record at the time of the August 1995 decision.  Again, the Board emphasizes that the Veteran's claims were previously denied on the basis that although he received in-service treatment for anaphylactic reaction, right hip bursitis, and a right knee disorder, there were no permanent residuals or chronic disabilities subject to service connection shown by subsequent service treatment records or demonstrated by post-service evidence.  Significantly, the Veteran's VA treatment records demonstrate ongoing treatment for these three disorders.  Specifically, treatment records dated as recently as February 2008 specified that the Veteran was allergic to bee stings. Treatment notes dated as recently as September 2007 noted that the Veteran complained of right hip pain and diagnosed mild lateral symmetric acetabular hypertrophy and mild osteoarthritis of the bilateral hips.  Treatment notes dated as recently as August 2007 indicated that the Veteran's mild superior anterior cruciate ligament of the right knee was tender to palpation, although there was no crepitus, laxity, or grinding.  This tenderness to palpation was not noted during the VA examination of the Veteran's knee in June 1995.  Accordingly, the new evidence relates to unestablished facts necessary to substantiate the Veteran's claims.  As the evidence fulfilling this element has now been added to the claims file, the claims must be reopened.  See Molloy v. Brown, 9 Vet. App. 513 (1996) (stating that where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).  In determining that the evidence submitted since the 1995 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for anaphylactic reaction/anaphylaxis is reopened; to this extent the appeal is granted.

As new and material evidence has been submitted, the claim of entitlement to service connection for a right hip disorder is reopened; to this extent the appeal is granted.

As new and material evidence has been submitted, the claim of entitlement to service connection for a right knee disorder is reopened; to this extent the appeal is granted.


REMAND

As discussed above, the Board has reopened the Veteran's claims for entitlement to service connection for anaphylactic reaction/anaphylaxis, a right hip disorder, and a right knee disorder.  However, the Board has determined that additional development must be conducted before these claims can be adjudicated on the merits.  

With respect to his claim for entitlement to service connection for anaphylactic reaction/anaphylaxis, service treatment records documented that the Veteran was treated in June 1986 for an allergic reaction to fire ant bites manifested by itching over his entire body, tightness in his chest, and shortness of breath.  He was prescribed Benadryl 50 milligrams and instructed not to drive, operate machinery, or use weapons because the medication could cause drowsiness.  He was diagnosed with an anaphylactic reaction, as well as bronchospasm and angiodema secondary to his anaphylactic reaction, and referred to the allergy clinic for a consult.

The Veteran's current VA treatment records indicated that he still has an allergy to bee stings.  The Veteran has never been provided with a VA medical examination with respect to his claimed anaphylaxis.  As such, a medical examination is in order to determine whether any currently diagnosed anaphylaxis is related to military service.  38 C.F.R. § 3.159 (2011); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to his claims for entitlement to service connection for a right hip and right knee disorders, service treatment records documented that the Veteran sought treatment for right hip and right knee pain in October 1993 after he had experienced the pain for 10 days when it first manifested during physical training.  The pain was in the lateral aspect of the hip and although he exhibited a full range of motion, there was pain noted upon adduction, abduction, internal rotation, and external rotation.  Radiography dated in October 1993 revealed a questionable arc of his femoral head suggestive of avascular necrosis.  The hip pain was diagnosed as probable trochanteric bursitis and the Veteran was ordered not to run, jump, or march for one week.  In January 1994, the Veteran again complained of right hip and right knee pain that he had been experiencing for three months.  Specifically, he complained of pain over the lateral and medial aspect of his right hip.  He was diagnosed with resolving greater trochanteric bursitis of the right hip and retropatellar pain syndrome of the right knee.  Physical examination revealed patellar grinding in the right knee, as well as "tenderness over the greater trochanter."  On his November 1994 Report of Medical History at retirement, the Veteran reported that he had swollen and painful joints and indicated that he was treated for hip and knee problems in 1993, although he indicated that there were no ongoing medical problems with his hips and knees.  In addition, his corresponding November 1994 Report of Medical Examination indicated that his lower extremities and musculoskeletal system were within normal limits.  

At the time of his June 1995 VA examination, there was no subluxation in the Veteran's right knee and normal range of motion in both his right knee and right hip was shown.  However, x-rays conducted at the time revealed "possibly very early chondrocalcinosis."  VA treatment notes dated as recently as September 2007 noted that the Veteran complained of right hip pain, with the diagnosis of mild lateral symmetric acetabular hypertrophy and mild osteoarthritis of the bilateral hips.  VA treatment notes dated as recently as August 2007 indicated that the Veteran's mild superior anterior cruciate ligament of the right knee was tender to palpation, although there was no crepitus, laxity, or grinding.  As such, a medical examination is in order to determine whether any currently diagnosed right hip and/or right knee disorder(s) is/are related to military service or to any service connected-disability, to include the Veteran's service connection degenerative joint disease of the lumbar spine.  38 C.F.R. § 3.159 (2011); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks entitlement to service connection for sciatica.  By way of history, he initially filed a claim for entitlement to service connection for sciatica in May 1995, alleging that his sciatica first manifested while in service in 1984.  This claim was accompanied by other service connection claims, including a claim for a "lower back" disorder.  However, in an August 1995 decision, the RO granted entitlement to service connection for minimal degenerative joint disease of the lumbar spine, with no mention of sciatica or neurological symptomatology in the decision.  The Veteran filed his current claim for sciatica in October 2006, alleging that he first experienced sciatica on November 4, 1984.  

In an August 1982 service treatment note, the Veteran complained of low back pain and exhibited difficulty walking.  The diagnosis was lumbosacral strain.  In an October 22, 1984, service treatment report, the Veteran indicated that he experienced lower back pain and sharp pain in his left leg since October 19, 1984, as a result of bending over to pick up a piece of paper.  He further reported intermittent back pain since 1977, but he denied radiculopathy.  He was diagnosed as having acute lumbosacral strain.  He returned on November 1, 1984, complaining of constant back pain which started just above the left hip and spread when the Veteran moved.  The diagnosis was mechanical low back pain.  The Veteran returned on November 7, 1984, complaining that his low back pain moved to his left hip and left leg.  The diagnosis again was mechanical low back pain.  The Veteran was prescribed anti-inflammatory and muscle-relaxing medications.  Straight leg raises were positive for left leg and buttock pain, and tenderness to palpation over the left buttock and sciatic nerve was shown.  However, his sensory and reflex examinations were normal.  The diagnosis was an acute onset of left-sided sciatica.  On November 11, 1984, the Veteran reported a burning pain in his left hip, left thigh, and the anterior aspect of his left knee.  The Veteran exhibited a limping gait and was prescribed bed rest for 48 hours.  On November 21, 1984, the Veteran was noted to be improving and exhibited increased range of motion.  

In October 1985, the Veteran again complained of lower back pain that radiated down his left leg after feeling a pull in the left lumbo-sacroiliac region while doing "bend and reach" exercises that morning.  Neurological testing was negative, and the diagnosis was low back strain.  In January 1987, he complained of low back pain for five days that radiated into his legs below the knees.  In October 1987, the Veteran complained of back pain for two days that radiated into his legs.  Similarly, in March 1988, he reported lower back pain for two weeks that radiated into his legs below the knees when sitting.  In May 1989, he was treated for low back pain with left radiculopathy, which had bothered him for four days.  In March 1990, he reported low back pain for three days that radiated into his left leg.

On his November 1994 Report of Medical History upon retirement, the Veteran indicated that he was treated for a back problem and sciatica in 1984, but that he had no ongoing medical problems other than hypertension.  The corresponding November 1994 Report of Medical Examination indicated that his spine and lower extremities were within normal limits.  

After separation from military service, in a May 2007 VA spine examination report, the Veteran described a tingling sensation in his legs when he lies on his right side.  He further described a tingling pain radiating into his bilateral hips and feet.  However, upon objective physical examination, he exhibited active movement against full resistance in his hips.  Sensory examination revealed normal vibration, pain (pinprick), light touch, and position sense in his bilateral lower extremities.  There was no abnormal sensation noted.  Knee jerk reflexes, ankle jerk reflexes, and plantar flexion were normal.  

In this case, the Veteran's service treatment records include numerous reports of sciatica.  Since filing his initial service connection claim in May 1995, the Veteran has consistently described a radiation of pain from his lumbar spine into his lower extremities, suggesting lumbar radiculopathy.  Although the May 2007 VA examiner found normal motor and sensory examinations, a complete neurologic examination, to include a nerve conduction study was not obtained.  As such, a VA peripheral nerves examination is in order to determine the nature and etiology of the Veteran's claimed sciatica.  38 C.F.R. §§ 3.159, 3.326 (2011); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined his anaphylaxis, right hip disorder, and/or right knee disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of all pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include any treatment records dated from February 2008 to the present from the Battle Creek VA Medical Center in Battle Creek, Michigan.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA neurologic examination to determine the nature and etiology of any neurological disorder of the lower extremities found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include a nerve conduction study.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must state whether any findings are a symptom of a diagnosable disorder.  The VA examiner must also indicate whether each such finding or diagnosable disorder identified is related to the Veteran's military service, to include the Veteran's multiple complaints of sciatica in service, or to a service-connected disorder.  The examiner must also specifically state whether any neurologic manifestation of the lower extremity found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must then be afforded an appropriate VA examination to determine the etiology of any current disorder that results in anaphylactic reaction/anaphylaxis.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must state whether any currently diagnosed disorder that results in anaphylactic reaction/anaphylaxis first manifested during the Veteran's period of military service or is otherwise related to the Veteran's military service.  Any opinion provided must include an explanation of the basis for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The Veteran must be afforded a VA orthopedic examination to diagnose any disorders of the right hip and right knee found.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service treatment records, and with consideration of the Veteran's statements, the examiner must state whether right hip and right knee disorders are related to his military service or to a service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the RO must implement corrective procedures. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


